—In an action to recover damages for breach of contract, the defendant appeals, as limited by his brief, from (1) stated portions of an order of the Supreme Court, Westchester County (Rudolph, J.), entered April 20, 2001, which, inter alia, denied his motion to dismiss the action, and (2) from so much of an order of the same court, also entered April 20, 2001, as denied his motion to strike the note of issue.
Ordered that the orders are affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the defendant’s motions, inter alia, to dismiss the action and to strike the note of issue. The defendant failed to sustain his initial burden of proving his entitlement to such relief (see CPLR 3216 [b]; 22 NYCRR 202.21 [e]; Lopez v Imperial Delivery Serv., 282 AD2d 190, 194).
The defendant’s remaining contentions are without merit. Santucci, J.P., Goldstein, Luciano, Schmidt and Crane, JJ., concur.